                 Case 21-50221-KBO   Doc 1-1   Filed 03/04/21   Page 1 of 2




                                     Exhibit A




DOCS_LA:336300.1 57095/002
                         Case 21-50221-KBO                     Doc 1-1          Filed 03/04/21        Page 2 of 2


                      A                           B             C           D             E             F             G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                               Check                   Transfer       Invoice                      Associated
             Vendor Name                    Transfer Date              Transfer Type                             Invoice Date
 5                                                            Number                   Amount         Number                    Invoice Amount
 6 R&R EXPRESS, INC                          7/16/2019      2000096018     Wire      $ 47,520.15    5100591235     4/4/2019      $     1,046.36
 7                                                                                                  5100591236     4/4/2019      $     1,575.86
 8                                                                                                  5100591422     4/5/2019      $     1,048.80
 9                                                                                                  5100592438    4/10/2019      $     1,707.20
10                                                                                                  5100592715    4/11/2019      $     1,095.00
11                                                                                                  5100596836     5/3/2019      $       800.40
12                                                                                                  1900042114     5/9/2019      $       150.00
13                                                                                                  5100599005    5/14/2019      $     2,580.93
14                                                                                                  5100599292    5/15/2019      $     2,580.93
15                                                                                                  5100599535    5/16/2019      $     1,101.99
16                                                                                                  5100599536    5/16/2019      $     1,213.92
17                                                                                                  1900042235    5/17/2019      $       318.75
18                                                                                                  5100599871    5/17/2019      $     1,101.99
19                                                                                                  5100600079    5/20/2019      $     1,213.93
20                                                                                                  5100601288    5/27/2019      $     1,213.92
21                                                                                                  5100601712    5/29/2019      $     2,184.57
22                                                                                                  5100601713    5/29/2019      $     1,722.72
23                                                                                                  5100601982    5/30/2019      $     1,722.72
24                                                                                                  5100602215    5/31/2019      $     1,722.72
25                                                                                                  5100602216    5/31/2019      $       854.00
26                                                                                                  5100602855    5/31/2019      $     1,518.43
27                                                                                                  5100603110     6/4/2019      $     1,149.39
28                                                                                                  5100604118    6/10/2019      $     2,247.00
29                                                                                                  5100604420    6/11/2019      $       848.00
30                                                                                                  5100604421    6/11/2019      $     1,209.50
31                                                                                                  5100604422    6/11/2019      $     1,615.71
32                                                                                                  5100604690    6/12/2019      $     1,991.20
33                                                                                                  5100605700    6/17/2019      $     1,714.96
34                                                                                                  5100605976    6/18/2019      $     1,100.83
35                                                                                                  5100606507    6/20/2019      $     2,050.76
36                                                                                                  5100607158    6/24/2019      $       960.91
37                                                                                                  5100607159    6/24/2019      $     2,309.87
38                                                                                                  5100608283    6/28/2019      $     1,846.88
39                                                                                                                               $    47,520.15
40
41 R&R EXPRESS, INC                          8/12/2019      2000096545     Wire     $     150.00    1900042997    6/4/2019      $         150.00
42
43                                                                                  $   47,670.15                               $    47,670.15
